Citation Nr: 0405711	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-04 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to permanency of a total disability rating for 
Survivors' and Dependents' Educational Assistance (DEA) 
purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2001 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO assigned a total disability rating based on 
individual unemployability, but determined that the rating 
was not permanent and was subject to improvement.  That 
decision also noted that there was no eligibility under 
38 U.S.C. Chapter 35.  The veteran perfected an appeal of the 
determination that the total rating was not permanent, for 
the purpose of establishing his dependent's entitlement to 
DEA.


FINDING OF FACT

The preponderance of the competent and probative evidence of 
record shows that the probability of improvement under 
treatment is not remote, because the veteran has refused 
treatment.


CONCLUSION OF LAW

The criteria for a finding that the total disability due to 
the veteran's service-connected disabilities is permanent are 
not met.  38 U.S.C.A. §§ 3500, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 20.3021 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is permanently and totally 
disabled due to the manifestations of PTSD, and that his 
dependents should be found eligible for DEA.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2003).  

The provisions of the VCAA are potentially applicable to all 
claims filed on or after the date of enactment (November 9, 
2000), or filed before the date of enactment and pending 
before VA on that date.  See Pelegrini v. Principi, No. 01-
944, slip op. at 10 (U.S. Vet. App. Jan. 13, 2004); 
VAOPGCPREC 7-03.  VA's General Counsel has held, however, 
that if, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  

In the instant appeal the veteran claimed entitlement to 
service connection for PTSD in September 2000, and in January 
2001 the RO notified him of the evidence required to 
substantiate that claim.  In a May 2001 rating decision, the 
RO granted service connection for PTSD, and evaluated the 
disability as 50 percent disabling.  The RO also increased 
the rating for service-connected asthma from 10 to 30 percent 
disabling, resulting in a combined disability rating of 
70 percent.  In that rating decision the RO deferred the 
issue of entitlement to a total disability rating based on 
individual unemployability.  

On receipt of additional evidence, in the July 2001 rating 
decision here on appeal the RO awarded a total disability 
rating based on unemployability.  The RO also found, however, 
that the total disability was subject to improvement, and 
denied a finding that the total disability was permanent.  
The veteran then submitted a notice of disagreement with that 
finding.  Because the veteran raised the issue of entitlement 
to a permanent total rating in the context of his appeal of 
the RO's award of a total rating based on unemployability, 
which arose in his initial claim for service connection, the 
Board finds that the provisions of the VCAA are not 
applicable to the instant appeal.  

Relevant Laws and Regulations

Educational assistance is payable to the dependent children 
or spouses of veterans who have a total disability that is 
permanent in nature resulting from a service-connected 
disability.  38 U.S.C.A. § 3500 (West 2002); 38 C.F.R. 
§ 20.3021 (2003).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  Total ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
evaluation or, with less disability, where the requirements 
for a total disability rating based on individual 
unemployability are met.  38 C.F.R. § 3.340(a) (2003).

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  The permanent loss or loss 
of use of both hands, or of both feet, or of one hand and one 
foot, or of the sight of both eyes, or becoming permanently 
helpless or bedridden constitutes permanent total disability.  
Diseases and injuries of long standing which are actually 
totally incapacitating will be regarded as permanently and 
totally disabling when the probability of permanent 
improvement under treatment is remote.  Permanent total 
disability ratings may not be granted as a result of any 
incapacity from acute infectious disease, accident, or 
injury, unless there is present one of the recognized 
combinations or permanent loss of use of extremities or 
sight, or the person is in the strict sense permanently 
helpless or bedridden, or when it is reasonably certain that 
a subsidence of the acute or temporary symptoms will be 
followed by irreducible totality of disability by way of 
residuals.  The age of the disabled person may be considered 
in determining permanence.  38 C.F.R. § 3.340(b) (2003).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In support of his contentions the veteran presented an August 
2001 opinion from the Chief of Mental Health Services at the 
VA medical center (MC).  In the opinion that individual noted 
that the veteran was a patient at the VAMC, and that service 
connection had been established for PTSD, bronchial asthma, 
and the residuals of malaria.  The individual stated that in 
addition to those disabilities, the veteran "self-
medicated" by chronically using alcohol, which greatly 
exacerbated his overall condition.  He found that the veteran 
was not motivated for treatment, and that his symptoms were 
not likely to improve.  He stated that the veteran was not 
able to seek or maintain any type of employment because he 
was not accepting any type of current treatment.  Based on 
that finding, he provided the opinion that the veteran is 
totally and permanently disabled in terms of employment.

The evidence in the claims file shows that the veteran has 
been unemployed since 1986, and that he initially sought 
treatment for PTSD in September 2000.  Although he reported 
receiving treatment for PTSD from the Vietnam Veterans 
Outreach Readjustment Counseling Center (Vet Center) and the 
VAMC, the records from the Vet Center indicate that he 
underwent an evaluation in September 2000, following which he 
was referred to the VAMC for treatment.  There were no 
records of subsequent treatment at the Vet Center, although 
the therapist at the Vet Center provided a report in 
September 2000 in which she described the veteran's symptoms 
and recommended that he receive psychotherapy and 
psychopharmacology.  She also stated that the veteran wanted 
to work, that his severe symptoms made working difficult, and 
that his prognosis was poor.  She provided the opinion that 
the veteran is permanently and totally disabled due to 
chronic and severe PTSD.  She made no reference to his 
history of alcohol abuse, or the effect of alcohol abuse on 
his ability to maintain employment.

The VAMC treatment records disclose that the veteran sought 
treatment from Mental Health Services in September 2000.  He 
was then evaluated, when he reported symptoms of PTSD as well 
as alcohol abuse.  The psychiatrist informed the veteran that 
he had to abstain from alcohol for three weeks before he 
could be considered for medication for PTSD.  Testing then 
showed his blood alcohol level to be .137.

The veteran underwent an evaluation for substance abuse 
treatment in October 2000, during which he stated that he did 
not consider treatment for employment problems to be at all 
important.  He denied ever having been treated for alcohol 
abuse, and the evaluation resulted in a diagnosis of alcohol 
abuse.  He was offered substance abuse treatment at the VAMC, 
but refused.  The therapist recommended that he achieve 
complete abstinence, and again told him that he could not 
receive medication as long as he was drinking.

The veteran underwent a VA psychiatric examination in 
November 2000, during which he reported that he started 
drinking while in service and that his drinking continued 
after service.  He had no history of substance abuse 
treatment.  The examiner found that his history and symptoms 
met the criteria for a diagnosis of PTSD, and that he also 
had a long history of alcohol abuse.

The RO again provided the veteran a VA psychiatric 
examination in February 2001, at which time he reported 
receiving medication for PTSD for three weeks, which he found 
not to be helping.  The examination resulted in diagnoses of 
PTSD and continuous alcohol abuse, which the examiner found 
to be co-morbid disorders.  The examiner also found that the 
alcohol abuse made the veteran "more vulnerable to 
dysfunctions related to PTSD."

The VA treatment records further disclose that the veteran 
contacted the substance abuse clinic in August 2001 and asked 
for a medical report showing that he was permanently and 
totally disabled.  The psychiatrist reviewed his medical 
records and noted that the veteran had been seen by him only 
once, but that the veteran had a long history of alcohol 
abuse and had refused treatment.  The veteran continued to 
drink, with no evidence of treatment, and the psychiatrist 
indicated that the veteran appeared to be intoxicated during 
the interview.  The psychiatrist stated "given the fact that 
the patient [has] not received appropriate treatment for his 
alcohol abuse and PTSD it is difficult to [say] that the 
patient is totally disabled."  He advised the veteran to 
undergo substance abuse treatment, but the veteran left the 
clinic without comment.  The August 2001 medical opinion 
cited above was apparently provided to the veteran following 
that psychiatric evaluation, by someone other than the 
psychiatrist conducting the evaluation in August 2001.

In summary, the September 2000 report from the Vet Center and 
the August 2001 report from the Chief of Mental Health 
Services at the VAMC indicate that the severity of the 
veteran's psychiatric impairments is total and permanent.  
The evidence also indicates, however, that the veteran has 
refused any treatment for alcohol abuse, which is necessary 
for improvement.  Although he reported receiving medication 
for PTSD, the VA treatment records do not show that such 
medication was prescribed.  Furthermore, the treatment 
records indicate that medication would not be provided as 
long as he was drinking.

In accordance with 38 C.F.R. § 3.340(b), long standing 
disorders that are totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote (emphasis 
added).  The evidence does not indicate that the veteran has 
any of the physical impairments, such as loss of an 
appendage, to support a permanent and total rating.  
Entitlement to a permanent rating is dependent, therefore, on 
whether improvement under treatment is probable.  

The veteran in this case has refused any type of treatment 
for alcohol abuse, which the VA psychiatrist found to be 
necessary to effectuate effective recovery.  The individual 
providing the August 2001 opinion found that the veteran's 
symptoms were not likely to improve because he was not 
motivated for treatment.  He also found that the veteran 
could not maintain employment because he was not accepting 
treatment.

Because he has refused treatment for alcohol abuse, 
medication for the treatment of PTSD could not be provided.  
In addition, there is no indication that he has received any 
other type of treatment for PTSD.  Because he has not 
undergone any treatment for his psychiatric symptoms, and the 
criteria require a remote probability of improvement with 
treatment, the Board finds that the criteria for permanency 
of the total disability rating are not met.  For that reason 
the preponderance of the evidence is against the appeal to 
establish permanency of the total disability rating based on 
individual unemployability.


ORDER

The appeal to establish permanency of the total disability 
rating based on individual unemployability is denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



